732 N.W.2d 914 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Brent William KALFS, Defendant-Appellant.
Docket No. 133505. COA No. 275486.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the February 14, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*915 MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).
MARKMAN, J., would grant leave to appeal for the reasons set forth in his dissenting statement in People v. Wright, 474 Mich. 1138, 716 N.W.2d 552 (2006).